454 F.2d 1169
72-1 USTC  P 12,832
Mary Snyder MONROE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 25379.
United States Court of Appeals,Ninth Circuit.
Feb. 24, 1972.

Appeal from the United States District Court for the Eastern District of Washington; Charles L. Powell, Judge.
Douglas A. Wilson (argued), Yakima, Wash., for plaintiff-appellant.
Gordon Gilman (argued), Meyer Rothwacks, Loring W. Post, Department of Justice, Johnnie M. Walter, Asst. Atty. Gen., Tax Division, Washington, D. C.; Dean C. Smith, U. S. Atty., Spokane, Wash., for defendant-appellee.
Before DUNIWAY, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
This appeal comes to us from the district court's judgment denying plaintiff's action to recover a refund of gift taxes paid for the year 1963.  The district court had jurisdiction under 28 U.S.C. Sec. 1346 (a) (1); this court's jurisdiction on appeal is pursuant to 28 U.S.C. Sec. 1291.


2
In the court below the action for the recovery of gift taxes was consolidated for trial with taxpayer's related action for the recovery of income taxes paid.  The district court entered judgment dismissing the taxpayer's cause of action in the income tax case and the taxpayer does not appeal from that judgment.  The court also denied taxpayer's claim for refund of the gift tax assessed with the exception of the sum of $1,024.87 awarded to taxpayer by reason of the agreed devaluation of certain real estate.  The court's opinion in ruling on the claim for gift tax refund is set out in Monroe v. United States, 301 F.Supp. 762 (E.D. Wash.1969).  We adopt Chief Judge Charles L. Powell's opinion in that case as our own, and deny the refund except as noted by the trial court.